[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-16755                ELEVENTH CIRCUIT
                                                               APRIL 24, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                   D. C. Docket No. 02-00122-CR-T-24EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ALBERT TERRILL JONES,
a.k.a. Berto,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 24, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Albert Terrell Jones appeals his sentence of imprisonment for 243 months,
which was imposed after the district court reduced Jones’s original sentence of

imprisonment of 300 months for his drug crimes. 18 U.S.C. § 3582(c)(2). The

district court sentenced Jones within the amended guideline range, but Jones

requested a further reduction of his sentence. We affirm.

      The district court was not required to grant Jones a greater reduction of

sentence. Jones argues that the record is insufficient to determine whether the

district court applied United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160

L.Ed.2d 621 (2005), but Booker does not apply to sentence reductions under

section 3582(c)(2). See United States v. Melvin, 556 F.3d 1190, 1191–93 (11th

Cir. 2009) (per curiam); United States Sentencing Guideline § 1B1.10(b)(2)(A)

(Mar. 2008). Jones also argues that the district court failed to consider the

sentencing factors, but the record establishes that the district court considered the

sentencing factors.

      Jones’s modified sentence is AFFIRMED.




                                           2